Exhibit 10.1
2010 DIRECTOR SUB-PLAN TO THE
UNITED COMMUNITY FINANCIAL CORP.
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN
Section 1
Purpose
Effective as of April 1, 2010 (the “Effective Date”), the Board adopts this 2010
Director Sub-Plan to the United Community Financial Corp. Amended and Restated
2007 Long-Term Incentive Plan (the “Sub-Plan”) for the purpose of assisting in
the administration and implementation of the United Community Financial Corp.
Amended and Restated 2007 Long-Term Incentive Plan (the “Plan”) by providing
additional procedures and guidelines for Awards of Restricted Shares that apply
specifically to Non-Employee Directors who become Participants (as defined
herein).
Section 2
Definitions
Capitalized terms used without definition in the Sub-Plan shall have the
meanings given to such terms in the Plan. To the extent that any term defined
herein conflicts with the definition of such term under the Plan, the definition
in the Sub-Plan shall control.
Section 3
Administration

3.1  
The Sub-Plan shall be administered by the Committee, subject to such terms and
conditions as the Committee may prescribe that are not inconsistent with the
Sub-Plan.

3.2  
Subject to the terms and conditions of the Plan and the Sub-Plan, the Committee
shall have the discretion and exclusive power to:

  (a)  
Make Awards to Participants as described herein;
    (b)  
Determine the terms and conditions with respect to Awards to the extent not
inconsistent with the provisions of the Sub-Plan; and

  (c)  
Resolve all questions relating to the administration of the Sub-Plan and
applicable law.

3.3  
The interpretation of, and application by, the Committee of any provision of the
Sub-Plan shall be final and conclusive. The Committee, in its sole discretion,
may establish rules and guidelines relating to the Sub-Plan as it may deem
appropriate.

 

 



--------------------------------------------------------------------------------



 



Section 4
Participation
Each person who is a Non-Employee Director on the Effective Date or who becomes
a Non-Employee Director after the Effective Date shall be a “Participant” in
this Plan.
Section 5
Awards

5.1  
On each Grant Date (as defined below) during a fiscal year of the Corporation,
each Participant who is a Non-Employee Director on such date shall receive an
Award consisting of a number of Restricted Shares equal to 25% of the Annual
Stock Retainer (as defined below) divided by the Fair Market Value of a Common
Share on the Grant Date, rounded down to the nearest whole Common Share. Any
portion of the Annual Stock Retainer that is not converted to Restricted Shares
on a Grant Date shall be paid to the Non-Employee Directors’ in cash on the
Grant Date.

5.2  
For purposes of this Sub-Plan:

  (a)  
The “Grant Date” of an Award shall be the date during each fiscal quarter of the
Corporation on which quarterly cash retainers to Directors and Directors
Emeritus are paid.

  (b)  
The “Annual Stock Retainer” shall be equal to $10,000 (or such other amount as
may be prescribed by the Board from time to time).

5.3  
Restricted Shares awarded pursuant to the Sub-Plan shall be evidenced by an
award agreement containing such terms and conditions as the Committee may
prescribe and which are not inconsistent with the terms of the Plan or the
Sub-Plan; provided, however, that no Restricted Shares may vest prior to the
first anniversary of the Grant Date. For purposes of applying Section 13.3 of
the Plan, a Participant’s “Retirement” shall mean the Participant’s Separation
from Service after completing at least fifteen (15) years of service on the
Board or after attaining age seventy (70) with at least five (5) years of
service. The Board, in its discretion, may elect to treat any other Separation
from Service by a Director as a Retirement.

5.4  
Restricted Shares that vest shall be settled by the Corporation as soon as
reasonably practicable.

Section 6
Plan as Controlling
Except as provided otherwise herein, any Award of Restricted Shares granted to a
Participant under the Sub-Plan shall be subject to the terms and conditions of
the Plan, including such additional terms and conditions as the Committee may
impose which are not inconsistent with the Plan or the Sub-Plan.

 

-2-



--------------------------------------------------------------------------------



 



Section 7
Amendment and Termination
Subject to any limitations contained in the Plan, the Board may, at any time and
from time to time, amend, modify or suspend the Sub-Plan and all rules and
guidelines hereunder; provided, however, that no such amendment, modification,
suspension or termination shall impair or adversely alter any Awards previously
granted under the Sub-Plan without the consent of the affected Participant; nor
shall any amendment, modification, suspension or termination deprive any
Participant of any Common Shares the Participant may have acquired through or as
a result of the Sub-Plan.
Section 8
Term of Sub-Plan
The Sub-Plan shall terminate on the date of termination of the Plan and no Award
may be granted pursuant to the Sub-Plan thereafter; provided, however, that
neither the termination of the Plan nor the termination of the Sub-Plan shall
affect the vesting of any Award outstanding upon such termination or the right
of a Participant to receive Common Shares upon vesting of an Award.
Section 9
Miscellaneous

9.1  
Except as otherwise provided in the Sub-Plan, a Participant shall have no rights
as a shareholder of the Corporation, including, without limitation, voting
rights or rights to receive dividends payable with respect to the Common Shares,
until the issuance (as evidenced by the appropriate entry on the books of the
Corporation or of a duly authorized transfer agent of the Corporation) of the
certificates evidencing Common Shares.

9.2  
An Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in exchange for consideration.

9.3  
Except as otherwise explicitly stated herein, the adoption of the Sub-Plan by
the Board shall not be construed as amending, modifying or rescinding the Plan
but is intended to serve as a framework for the Board with respect to grants to
Participants.

9.4  
Nothing contained in the Sub-Plan or in an award agreement granted hereunder
shall confer upon any Participant any right to continue serving on the Board or
the board of directors of a Subsidiary or interfere in any way with the right of
the Corporation or any of its Subsidiaries to terminate the Participant’s
service on the Board at any time.

9.5  
An award agreement may provide that Common Shares issuable upon settlement of an
Award may be subject to such restrictions, including, without limitation,
restrictions as to transferability as the Committee may determine at the time
such Award is granted.
  9.6  
The Sub-Plan and all actions taken hereunder shall be governed by and construed
in accordance with the laws of the State of Ohio, except to the extent federal
law shall be deemed applicable.

 

-3-